Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Claims 1, 2, 4-15, 18, and 21-28 are pending. Claims 1, and 21-23 are amended. Claims 1, 2, 4-15, 18 and 21-28 are currently being examined. 
Maintained Rejections
(addressing amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 9969809 B2; Filed 03/30/2016), in view of Algate (US 9273141).
Kuo teaches a method of treating cancer, multiple myeloma, in a human subject comprising administering a therapeutically effective amount of combination comprising, an anti-BCMA antigen binding protein and an immunomodulatory drug (IMiD), such as lenalidomide. (Col. 19, lines 3-60; Col. 149, lines 24-49) Kuo teaches the method further comprising an anti-inflammatory compound, dexamethasone. (Col. 148, lines 60-65; Col. 149, lines 1-25) 
However, Kuo does not teach the CDR SEQ ID NOs of the anti-BCMA antigen binding protein as stated. 
Algate teaches a method of treating cancer, multiple myeloma, in a human subject comprising administering a therapeutically effective dose of an anti-BCMA antigen binding protein. Algate teaches the anti-BCMA antigen binding protein heavy and light chain variable domains SEQ ID NOs: 23 and 31, which are 100% identical to instant SEQ ID NOs: 7 and 8, respectively, and comprise 100% of instant CDR SEQ ID NOs: 1-6. (Col. 15, lines 65-67, Col. 16, lines 1-60). Algate further teaches that the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin, wherein the cytotoxin selected from MMAE or MMAF. (Col. 5, lines 56-61; Col. 30 lines 51-53; Col 31, lines 32-65) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer in a human subject comprising administering a combination comprising an anti-BCMA antigen binding protein and an immunomodulatory imide drug (IMiD). One would have been motivated to because 1) Kuo and Algate teach treating multiple myeloma by administering anti-BCMA antigen binding proteins that inhibit BCMA, 2) Kuo teaches the combination of anti-BCMA antigen binding protein and an IMiD, and 3) Algate teaches the SEQ ID NOs of the instant CDR SEQ ID NO claimed of the anti-BCMA antigen binding protein. One of the ordinary skill in the art would have a reasonable expectation of success utilizing the antibody of Algate in the method Kuo given it performs the same function as the anti-BCMA antibodies of Kuo. One of skill in the art could have substitute one known anti-BCMA antibody for another in a method of treating multiple myeloma, and the results of inhibiting BCMA, and treating MM would have been predictable. 
Response to Arguments
Kuo And Algate Fail to Teach or Suggest a Therapeutically Effective Dose of an Anti-BCMA Antigen Binding Protein and an IMiD:  Applicants argue that Kuo taken singly or in combination with Algate fails to teach or suggest each and every element of the claimed invention. Applicants argue that the references fail to teach or suggest the administration of a therapeutically effective dose of an anti-BCMA antigen binding protein and an IMiD to a human subject. Applicant further argues that Kuo employed an orthotopic Molp8 myeloma model to examine the effect of a drug on an anti-BCMA antibody, and that the combination of drugs do not have a negative effect on the function of an anti-BCMA antibody, and that Kuo does not teach or suggest that its doses are therapeutically effective in a human subject, and that all doses are administered to either a mouse or a cell line. Applicant further argues that the deficiencies of Kuo are not remedied by the broad ranges of antibody doses taught by Algate since it provides no information about the dose of an IMiD. 
The arguments have been considered but are not found persuasive. Contrary to arguments, Kuo does teach administering therapeutically effective amounts, including to humans, to treat cancer (Col. 19, Lines 3-60):
As used herein, “treatment” is an approach for obtaining beneficial or desired clinical results. For purposes of this invention, beneficial or desired clinical results include, but are not limited to, one or more of the following: reducing the proliferation of (or destroying) neoplastic or cancerous cells, inhibiting metastasis of neoplastic cells, remission of a BCMA associated disease (e.g., cancer or autoimmune disease), decreasing symptoms resulting from a BCMA associated disease (e.g., cancer or autoimmune disease), increasing the quality of life of those suffering from a BCMA associated disease (e.g., cancer or autoimmune disease), decreasing the dose of other medications required to treat a BCMA associated disease (e.g., cancer or autoimmune disease), delaying the progression of a BCMA associated disease (e.g., cancer or autoimmune disease), curing a BCMA associated disease (e.g., cancer or autoimmune disease), and/or prolong survival of patients having a BCMA associated disease (e.g., cancer or autoimmune disease).
“Ameliorating” means a lessening or improvement of one or more symptoms as compared to not administering a BCMA antibody or a BCMA antibody conjugate. “Ameliorating” also includes shortening or reduction in duration of a symptom.
As used herein, an “effective dosage” or “effective amount” of drug, compound, or pharmaceutical composition is an amount sufficient to effect any one or more beneficial or desired results. For prophylactic use, beneficial or desired results include eliminating or reducing the risk, lessening the severity, or delaying the outset of the disease, including biochemical, histological and/or behavioral symptoms of the disease, its complications and intermediate pathological phenotypes presenting during development of the disease. For therapeutic use, beneficial or desired results include clinical results such as reducing incidence or amelioration of one or more symptoms of various BCMA associated diseases or conditions (such as multiple myeloma), decreasing the dose of other medications required to treat the disease, enhancing the effect of another medication, and/or delaying the progression of the BCMA associated disease of patients. An effective dosage can be administered in one or more administrations. For purposes of this invention, an effective dosage of drug, compound, or pharmaceutical composition is an amount sufficient to accomplish prophylactic or therapeutic treatment either directly or indirectly. As is understood in the clinical context, an effective dosage of a drug, compound, or pharmaceutical composition may or may not be achieved in conjunction with another drug, compound, or pharmaceutical composition. Thus, an “effective dosage” may be considered in the context of administering one or more therapeutic agents, and a single agent may be considered to be given in an effective amount if, in conjunction with one or more other agents, a desirable result may be or is achieved.
An “individual” or a “subject” is a mammal, more preferably, a human. Mammals also include, but are not limited to, farm animals, sport animals, pets, primates, horses, dogs, cats, mice and rats.
Kuo does not need to provide a working example in a human subject to be enabled for obviousness or to provide a reasonable expectation of success. MPEP 2164.02 states that: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In reBorkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Contrary to arguments, the working examples for successfully treating multiple myeloma in vivo with therapeutically effective amounts of anti-BCMA antibody provide a reasonable expectation of success for the invention of the combined references to treat humans in vivo. The working examples of Kuo also demonstrate in vivo methods of treating MM with an anti-BCMA antibody combined with lenalidomide or bortezomib is more efficacious that lenalidomide and bortezomib (Figure 14), providing further reasonable expectation of success for treating MM or cancer in a human subject in vivo with therapeutically effective amounts/doses of anti-BCMA antibody and IMiD.
It is also noted that Algate teaches administering therapeutically effective amounts of anti-BCMA antibody to treat cancer or multiple myeloma in humans:
In a further aspect, the present invention provides a method of treatment or prophylaxis of a disease or disorder responsive to inhibiting or blocking BCMA such as the modulation of the interaction between BCMA and its ligands, BAFF or APRIL which method comprises the step of administering to said patient a therapeutically effective amount of the antigen binding protein thereof as described herein.
It is therefore an object of the present invention to provide a therapeutic approach to the treatment of B cell related disorders or diseases such as antibody mediated or plasma cell mediated diseases or plasma cell malignancies such as for example Multiple Myeloma (MM). In particular it is an object of the present invention to provide antigen binding proteins, especially antibodies that specifically bind BCMA (e.g. hBCMA) and modulate (i.e. inhibit or block) the interaction between BCMA and its ligands such as BAFF and/or APRIL in the treatment of diseases and disorders responsive to modulation of that interaction.
In another aspect of the present invention there is provided a method of treating a human patient afflicted with a B cell related disorders or diseases such as antibody mediated or plasma cell mediated diseases or plasma cell malignancies such as for example Multiple Myeloma (MM) which method comprises the step of administering to said patient a therapeutically effective amount of the antigen binding protein as described herein.
In one embodiment the therapeutic agent of the invention, when in a pharmaceutical preparation, is present in unit dose forms. The appropriate therapeutically effective dose will be determined readily by those of skill in the art. Suitable doses may be calculated for patients according to their weight, for example suitable doses may be in the range of about 0.1 to about 20 mg/kg, for example about 1 to about 20 mg/kg, for example about 10 to about 20 mg/kg or for example about 1 to about 15 mg/kg, for example about 10 to about 15 mg/kg. To effectively treat conditions such as Multiple myeloma, SLE or IPT in a human, suitable doses may be within the range of about 0.1 to about 1000 mg, for example about 0.1 to about 500 mg, for example about 500 mg, for example about 0.1 to about 100 mg, or about 0.1 to about 80 mg, or about 0.1 to about 60 mg, or about 0.1 to about 40 mg, or for example about 1 to about 100 mg, or about 1 to about 50 mg, of an antigen binding protein of this invention, which may be administered parenterally, for example subcutaneously, intravenously or intramuscularly. Such dose may, if necessary, be repeated at appropriate time intervals selected as appropriate by a physician.
In another aspect of the present invention there is provided an antigen binding protein according to the invention as herein described for use in the treatment of a B-cell mediated or plasma cell mediated disease or antibody mediated disease or disorder selected from Multiple Myeloma (MM), chronic lymphocytic leukemia (CLL), Non-secretory multiple myeloma, Smoldering multiple myeloma, Monoclonal gammopathy of undetermined significance (MGUS), Solitary plasmacytoma (Bone, Extramedullary), Lymphoplasmacytic lymphoma (LPL), Waldenström's Macroglobulinemia, Plasma cell leukemia, Primary Amyloidosis (AL), Heavy chain disease, Systemic lupus erythematosus (SLE), POEMS syndrome/osteosclerotic myeloma, Type I and II cryoglobulinemia, Light chain deposition disease, Goodpasture's syndrome, Idiopathic thrombocytopenic purpura (ITP), Acute glomerulonephritis, Pemphigus and Pemphigoid disorders, and Epidermolysis bullosa acquisita; or any Non-Hodgkin's Lymphoma B-cell leukemia or Hodgkin's lymphoma (HL) with BCMA expression or any diseases in which patients develop neutralising antibodies to recombinant protein replacement therapy wherein said method comprises the step of administering to said patient a therapeutically effective amount of the antigen binding protein as described herein.
Thus, Algate also teach and provide motivation for administering a therapeutically effective amount of antibody to treat human MM patients.
With regard to product claim 18, there is no limitation reciting or requiring therapeutically effective doses in humans, therefore Applicants are arguing limitations not recited in claim 18
There is no motivation for a POSITA to treat cancer with the claimed anti-BCMA antigen binding protein and an IMiD: Applicant argues that Kuo simply shows carfilzomib, lenalidomide, and doxorubicin do not have negative effect on the function of an anti-BCMA/CD3 bispecific antibody, and that the data demonstrated in the figures do not provide any motivation for treating a human subject with both an anti-BCMA antibody and an IMiD, and simply provide activity of an anti-BCMA antibody in a mouse model or an in-vitro assay. Applicant further argues that the combination with an IMiD in an in vitro model provides no information about whether that dose could be used to successfully treat a human subject. Applicant further argues that simply because both Kuo and Algate disclose treating multiple myeloma that commonality alone is insufficient to provide a POSITA with motivation to combine references. 
In the Absence of Any Efficacy Data a POSITA Would Have Had No expectation that the Claimed ANTI-BCMA Antigen Binding Protein and an IMiD Could Treat Cancer: Applicant argues that there’s no expectation that a combination of an anti-BCMA antigen binding protein and an IMiD could treat cancer in a human subject based on the mouse and in-vitro studies of Kuo. Applicant also argues that Kuo fails to disclose anything about the efficacy of a combination of an anti- BCMA antibody and an IMiD in humans or any dose-related pharmacological data and by itself the data of Kuo cannot be used to evaluate whether the combination would be effective in a human subject. Applicant also argues that lacking any clinical data to evaluate the results of Kuo, a POSITA would have had no expectation of success in treating cancer with a combination of an anti- BCMA antigen binding protein and an IMiD. See, OST Pharm., LLC v. Apotex Inc., 939 F.3d 1375, 1384- 85 (Fed. Cir. 2019) (reversing obviousness finding and stating “there is not only a complete absence of data regarding the effect of erlotinib on NSCLC, but also a complete absence of an indicator or mechanism on which a person of ordinary skill could rely to reasonably expect success”); Novartis Pharm. Corp. v. West-Ward Pharm. Int’l Ltd., 923 F.3d 1051, 1061 (Fed. Cir. 2019) (no expectation of success where prior art “phase I data resulted from small sample sizes and came from studies that were designed to test safety, not efficacy”). Moreover, the Examiner contends that Kuo provides that an anti- BCMA/CD3 bispecific antibody in combination with lenalidomide is more efficacious than when used alone and that this “demonstrates successfully treating cancer and multiple myeloma with an anti-BCMA antibody and an IMiD.” Office Action at page 5. Contrary to the Examiner’s assertion there is absolutely no evidence in Kuo that the combination of an anti-BCMA antibody and lenalidomide is more efficacious or exhibits a synergistic effect. Instead, it is possible that the combination of anti- BCMA antibody and carfilzomib exhibits a synergistic effect in the in-vitro study shown in Example 22 of Kuo since the antibody and carfilzomib were not tested in the absence of lenalidomide. In the absence of such data, a POSITA would simply have no expectation—let alone a reasonable expectation—that an anti-BCMA antigen binding protein in combination with lenalidomide could be used to treat cancer in a human subject.
Applicants arguments (#5 and #6 above) have been considered but are not persuasive. Contrary to arguments, Kuo provides a reasonable expectation of success for treating multiple myeloma (MM) in humans comprising administering a therapeutically effective amount of anti-BCMA antibody with IMiD. Kuo demonstrates successfully treating MM in vivo in mice with therapeutically effective amounts of combined anti-BCMA antibody and lenalidomide that was “more efficacious than lenalidomide and bortezomib combined” (Figure 14 and Example 20). Kuo demonstrates successfully killing a greater percentage of human myeloma cells in vitro with treatment comprising a combination of anti-BCMA antibody and lenalidomide compared to antibody alone (Figure 15B; Example 21). Kuo demonstrates successfully killing a significantly greater percentage of human multiple myeloma cells in vitro with treatment comprising a combination of an anti-BCMA antibody and lenalidomide compared to lenalidomide or antibody alone (Figure 16; Example 22). Kuo teaches that lenalidomide alone is already a known, established therapeutic for the clinical treatment of multiple myeloma patients and explicitly provides motivation to combine anti-BCMA antibody therapy (Col. 2, lines 6-19): 
“Current treatment for multiple myeloma is focused on plasma cells apoptosis and/or decreasing osteoclast activity (e.g., chemotherapy, thalidomide, lenalidomide, bisphosphonates, and/or proteasome inhibitors such as bortezomib (VELCADE®) or carfilzomib). However, multiple myeloma remains an incurable disease, and almost all patients have developed resistance to these agents and eventually relapse. Accordingly, an alternative treatment to multiple myeloma, such as using an anti-BCMA antagonist including antibodies and other immunotherapeutic agents (e.g. bispecific antibodies or antibody-drug conjugates), would make a superior therapeutic agent.” As stated above, Kuo does not need to provide a working example in a human subject to be enabled for obviousness or to provide a reasonable expectation of success (see MPEP 2164.02). Applicants have not persuasively argued that the disclosure and working examples of Kuo are not relevant or applicable to demonstrating a reasonable expectation of success for treating cancer/MM in a human subject by administering a therapeutically effective amount of anti-BCMA antibody and IMiD.
Algate teaches an anti-BCMA antibody comprising the instant SEQ ID NOs and having ADCC activity in BCMA-expressing cells, and therefore expected to kill and target those cells (Example 5, 5.1-5.3, 5.11) Algate further shows ADC activity of anti- BCMA antibody drug conjugates, MMAE or MMAF, in multiple myeloma cell lines. (Example 5, 5.4-5.9; Tables 13 and 15) Algate further teaches the treatment of multiple myeloma in vivo comprising administering anti- BCMA antibody (Example 6) This provides a reasonable expectation for success with the specific antibody and specific sequences. (Example 5)
Kuo and Algate disclose the invention is such a manner that that one skilled in the art will
be able to practice it without an undue amount of experimentation and provide a reasonable expectation of success for treating cancer with the IMiD and claimed anti-BCMA antibody
 Kuo and Algate demonstrate working examples of anti-BCMA antibodies successfully inducing tumor regression in vivo, in multiple myeloma models.
The Substitution of the Antibody of Algate in the Method of Kuo Would have been Unpredictable: Applicant argues that a POSITA simply would not consider two-anti-BCMA antibodies as substitutable for one another and the examiner provides no evidence that a POSITA would choose to substitute these anti-BCMA antibodies simply because they bind the same target where there is no information provided about structural and functional similarities/differences between the antibodies. See, Novartis Pharm. Corp., 923 F.3d at 1061 (upholding district court’s finding of no expectation of success where prior art formulations “had different elimination half-lives and that a person of ordinary skill would not have expected compounds with different half-lives to have the same anti-tumor efficacy”).
The arguments have been considered but are not persuasive. As stated above, Kuo explicitly suggests combining anti-BCMA antibody an anti-BCMA drug conjugate therapy with IMiD therapy to treat cancer/MM human patients and overcome known resistance to IMiD therapies, therefore Kuo provides motivation to combine anti-BCMA antibody therapies with IMiD. Algate teaches known anti-BCMA antibody comprising the instant SEQ ID NOs and teaches using the antibody for the same purpose/motivation taught by Kuo- to treat MM or cancer in human patients. Agate teaches a reasonable expectation of success for treating cancer with their anti-BCMA antibody, demonstrating it has ADCC activity in BCMA-expressing cells, and therefore expected to kill and target those cells (Example 5, 5.1-5.3, 5.11) Algate further shows ADC activity of anti- BCMA antibody drug conjugates, MMAE or MMAF, in multiple myeloma cell lines. (Example 5, 5.4-5.9; Tables 13 and 15) Algate further teaches the treatment of multiple myeloma in vivo comprising administering anti-BCMA antibody (Example 6) This provides a reasonable expectation for success with the specific antibody and specific sequences. (Example 5). Given the explicit suggestion by Kuo to combine anti-BCMA antibody therapies with IMiD for MM treatment, and the explicit suggestion by Algate to administer their known anti-BCMA antibody for the same purpose of MM treatment, one of ordinary skill in the art would be motivated to utilize the antibody of Algate in the method of Kuo for the same purpose.
Kuo and Algate disclose the invention in such a manner that that one skilled in the art will be able to practice it without an undue amount of experimentation and provide a reasonable expectation of success for treating cancer with the IMiD and claimed anti-BCMA antibody
 Kuo and Algate demonstrate working examples of anti-BCMA antibodies successfully inducing tumor regression in vivo, in multiple myeloma models.
Claim Rejections - 35 USC § 103
Claims 7, 13, 14, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 9969809 B2; Filed 03/30/2016), in view of Algate (US 9273141), as applied to claims 1, 2, 4-6, 8-11, 18 and 24-26 above, and further in view of Clark et al (2014) (Pomalidomide for the treatment of Multiple Myeloma, J. Adv. Pract Oncol, Vol. 5, 2014). 
Kuo teaches a method of treating cancer, multiple myeloma, in a human subject comprising administering a therapeutically effective amount of a combination comprising, an anti-BCMA antigen binding protein and an immunomodulatory drug (IMiD), a thalidomide analogue, lenalidomide. (Col. 149, lines 24-49) Kuo also teaches the method above, further comprising an anti-inflammatory compound, dexamethasone. (Col. 148, lines 60-65; Col. 149, lines 1-25) 
However, Kuo does not teach: 
the thalidomide analogue is pomalidomide;
administering pomalidomide to the subject on days 1-21 of a 28-day cycle;
administering lenalidomide at 10 or 25 mg on days 1-21 of a 28-day cycle; 
administering dexamethasone as 20 mg or 40 mg on days 1-4, 9-12, and 17-20 of a 28-day cycle or on days 1, 8, 15 and 22 of a 28-day cycle. 
Algate teaches a method of treating cancer, multiple myeloma, in a human subject, comprising administering a therapeutically effective dose of an anti-BCMA antigen binding protein. Algate teaches the anti-BCMA antigen binding protein heavy and light chain variable domains SEQ ID NOs: 23 and 31, which are 100% identical to instant SEQ ID NOs: 7 and 8, respectively, and comprise 100% of instant CDR SEQ ID NOs: 1-6. (Col. 15, lines 65-67, Col. 16, lines 1-60). Algate further teaches that the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin, wherein the cytotoxin selected from MMAE or MMAF. (Col. 5, lines 56-61; Col. 30 lines 51-53; Col 31, lines 32-65) Algate further teaches wherein the dose of the anti-BCMA antigen binding protein may be about 0.1-20 mg/kg. (Col. 15 lines 29-48). 
Clark teaches the treatment of multiple myeloma, in human subjects, comprising pomalidomide, an IMiD, that is functionally equivalent to lenalidomide and a derivative of thalidomide.  (pg. 1, paragraph 2; pg. 2, mechanism of action, paragraph 2. Clark also teaches the use of dexamethasone 40 mg or 20 mg given on days 1, 8, 15, and 22 (page 3, paragraph 1) and dexamethasone 40 mg or 20 mg given on days 1-4, 9-12, and 17-20. (page 3, paragraph 3, table 1 and clinical efficacy, first paragraph). Clark further teaches the dosing of pomalidomide 4 mg on days 1-21 of a 28-day cycle and lenalidomide 25 mg on days 1-21 of a 28-day cycle. (table 1 and Clinical Efficacy, first paragraph). 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer pomalidomide, as thalidomide analogue, in the methods of Kuo and Algate. One would have been motivated to and have a reasonable expectation of success to because: 1) Kuo teaches administering derivatives of thalidomide in combination with anti-BCMA antigen binding proteins for the treatment of multiple myeloma, 2) Kuo teaches the standard of care of multiple myeloma includes IMiDs, such as lenalidomide, 3) Algate teaches the combination of lenalidomide with anti-BCMA antigen binding protein and 4) Clark teaches and demonstrates administering thalidomide derivative pomalidomide to treat multiple myeloma. 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the lenalidomide and dexamethasone at the claimed doses and on the same days instantly claimed. One would have been motivated to and have a reasonable expectation of success because: 1) Clark teaches administering lenalidomide or pomalidomide at the same does and regimens instantly claimed and 2) Clark teaches administering dexamethasone at the same dose on the same days claimed. Given the known therapeutic function of each of the agents in treating cancer, or multiple myeloma, given the recognized need to treat cancer and multiple myeloma patients taught by the cited combined references, and given the various therapeutic combination and suggested or exemplified dosages and administration regimens taught or demonstrated by the cited combined references, one of the ordinary skill in the art could have pursued the claimed doses and administration regimens to treat cancer and multiple myeloma patients with a reasonable expectation of success. (see MPEP 2144.05).
Response to Arguments
Applicant argues that the teachings of Clark taken singly or in combination with Kuo and Algate fail to teach or suggest the presently claimed therapeutically effective combination comprising an anti-BCMA antibody with an immunomodulatory drug (IMiD). Applicant also argues that the dosing regimen of claims 13, 14, and 15 are a nuanced combination of a dose with a dosing interval, driven by patient-specific characteristics, PK/PD data and other clinical statistics. Without this essential information, a POSITA would have had no expectation of success in doing so to arrive at the claimed invention.  
The applicant’s arguments have been considered but are not considered persuasive. Applicant argued that the combination of doses are driven by dosing interval that are driven by patient specific characteristics and PK/PD data. The instantly claimed doses are not weight based or driven by patient characteristics, such as weight-based dosing, rather they are fixed doses of the IMiDs and dexamethasone, that have been demonstrated in prior art, as stated above, treat cancer and multiple myeloma. 
Claim Rejections - 35 USC § 103
Claims 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Algate (US 9273141 B2), in view of Sanchorawala et al (2007) (Lenalidomide and dexamethasone in the treatment of AL amyloidosis: results of a phase 2 trial, Blood, Volume 109, 2007) and Kumar et al 2012 (Lenalidomide, cyclophosphamide, and dexamethasone (CRd) for light-chain amyloidosis: long-term results from a phase 2 trial, Blood, Vol. 119, 2012). 
Algate teaches a method of treating primary amyloidosis (AL) in a human subject, comprising administering a therapeutically effective dose of an anti-BCMA antigen binding protein. (Col. 16, lines 3-25) Algate teaches the anti-BCMA antigen binding protein heavy and light chain variable domains SEQ ID NOs: 23/31 and 55/63 which are 100% identical to instant SEQ ID NOs: 7/8 and 9/10, respectively, and comprise 100% of instant CDR SEQ ID NOs: 1-6. (Col. 15, lines 65-67, Col. 16, lines 1-60). Algate further teaches that the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin, wherein the cytotoxin selected from MMAE or MMAF. (Col. 5, lines 56-61; Col. 30 lines 51-53; Col 31, lines 32-65) Algate further teaches wherein the dose of the anti-BCMA antigen binding protein may be about 0.1-20 mg/kg. (Col. 15 lines 29-48). Algate demonstrates success of utilizing the anti-BCMA antibody comprising SEQ ID NOs:7-10 to kill BCMA-expressing plasma cells in vitro and in vivo (Examples 5 and 6). However, Algate does not teach combining the anti-BCMA antigen binding protein with an immunomodulatory imide drug. 
Sanchorawala teaches a method of treating primary amyloidosis, in human subjects, in a phase 2 trial, comprising administering a therapeutically effective dose of lenalidomide, an IMiD, in combination with dexamethasone. (Abstract, Methods, Results). 
Kumar teaches a method of treating primary amyloidosis, in human subjects, in a phase 2 trial, comprising administering lenalidomide, in combination with dexamethasone. (Methods, Results) 
It would have been prima facie obvious to one of the ordinary skill in the art to treat primary amyloidosis in human subjects with an anti-BCMA antigen binding protein comprising SEQ ID NOs:7-10 and an immunomodulatory imide drug before the effective filing date of the claimed invention. One would have been motivated to because: 1) Algate teaches the use of anti-BCMA antibody comprising SEQ ID NOs:7-10 for the treatment of primary amyloidosis, and 2) Sanchorawala and Kumar teach the use of an IMiD, lenalidomide, for the treatment of primary amyloidosis. The cited references teach administering the reagents for the same purpose to treat primary amyloidosis.  
One would have a reasonable expectation of success to treat primary amyloidosis in the method of Algate by adding lenalidomide given: (1) Algate demonstrate success in targeting and killing BCMA-expressing plasma cells with the anti-BCMA antibody comprising SEQ ID NOs:7-10, and (2) Sanchorawala and Kumar teach clinically treating primary amyloidosis with lenalidomide. Each of these agents had been taught by the prior art to for the same purpose of treating primary amyloidosis, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose of treating primary amyloidosis.
Response to Arguments
Applicant argues that none of the cited references teaches or suggests the treatment of primary amyloidosis with a dose of a therapeutically effective combination comprising an anti-BCMA antibody and an immunomodulatory drug (IMiD) for at least the reasons set forth in arguments listed in section A. 
 The arguments have been considered but are not persuasive. Response to arguments for section (A) are set above. In addition to arguments stated above, Kumar and Sanchorawala demonstrate the success of clinically using an IMiD for the treatment of primary amyloidosis, in human subjects. Sanchorawala teaches that that the use of dexamethasone and lenalidomide for the treatment of primary amyloidosis resulted in a response rate of 67% and that lenalidomide can be effective in the treatment of primary amyloidosis. (Abstract) Kumar also teaches that the combination of lenalidomide and dexamethasone is an effective combination for the treatment of amyloidosis and leads to hematologic responses, as well as organ responses. Therefore, Algate, Kumar and Sanchorawala provide a reasonable expectation of success to utilize both reagents for the same purpose to treat primary amyloidosis. 
New Rejection
(additional references added)
Claim Rejections - 35 USC § 103
Claims 1, 12, 21 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 9969809 B2 in view of, Clark et al (2014) (Pomalidomide for the Treatment of Multiple Myeloma, J Adv Pract Oncol, Vol 5 2014), Algate US 9273141 B2, Tai et al (2014) (Novel anti—B-cell maturation antigen antibody-drug conjugate (GSK2857916) selectively induces killing of multiple myeloma. Blood 2014; Vol.123), Cohen et al (First in Human Study with GSK2857916, an Antibody Drug Conjugated to Microtubule-Disrupting Agent Directed Against B-Cell Maturation Antigen (BCMA) in Patients with Relapsed/Refractory Multiple Myeloma (MM): Results from Study BMA117159 Part 1 Dose Escalation, Blood, 01/2016, vol. 128), and Hechler et al (Abstract 77: Preclinical evaluation of HDP-101, an anti-BCMA antibody-drug conjugate, Cancer Research, Abstracts 07/2017). 
Kuo teaches a method of treating cancer, multiple myeloma, in a human subject comprising administering a therapeutically effective amount of a combination comprising, an anti-BCMA antigen binding protein and an immunomodulatory drug (IMiD), such as lenalidomide. (Col. 149, lines 24-49) Kuo further teaches the method above, further comprising an anti-inflammatory compound, dexamethasone. (Col. 148, lines 60-65; Col. 149, lines 1-25) Kuo teaches the dosing of the anti- BCMA antibody may range from 3 ug/kg to 100 mg/kg (Column 150, lines 45-65). Kuo further teaches the patient population includes refractory/relapsed MM patients (col. 149, lines 45-49).
Kuo does not teach:
the thalidomide derivative is pomalidomide;
the anti- BCMA antibody comprised SEQ ID NOs:9 and 10 and is conjugated to MMAF;
the instantly claimed doses and administration regimens of the agents.
Clark teaches the use of pomalidomide, an IMiD, that is functionally equivalent to lenalidomide and a derivative of thalidomide, in the treatment of multiple myeloma. (pg. 1, paragraph 2; pg. 2, mechanism of action, paragraph 2. Clark also teaches the use of dexamethasone 40 mg or 20 mg given on days 1, 8, 15, and 22 (page 3, paragraph 1) and dexamethasone 40 mg or 20 mg given on days 1-4, 9-12, and 17-20. (page 3, paragraph 3, table 1 and clinical efficacy, first paragraph). Clark further teaches the dosing of pomalidomide 4 mg on days 1-21 of a 28-day cycle and lenalidomide 25 mg on days 1-21 of a 28-day cycle. (table 1 and Clinical Efficacy, first paragraph). 
Algate teaches a method of primary amyloidosis (AL), multiple myeloma, comprising administering a combination comprising an anti-BCMA antigen binding protein. (Col. 16, lines 3-25) Algate teaches the anti-BCMA antigen binding protein (J6M0) heavy and light chain variable domains SEQ ID NOs: 23/31 and 55/63 which are 100% identical to instant SEQ ID NOs: 7/8 and 9/10, respectively, and comprise 100% of instant CDR SEQ ID NOs: 1-6. (Col. 15, lines 65-67, Col. 16, lines 1-60). Algate further teaches that the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin, wherein the cytotoxin selected from MMAE or MMAF. (Col. 5, lines 56-61; Col. 30 lines 51-53; Col 31, lines 32-65) Algate further teaches wherein the dose of the anti-BCMA antigen binding protein may be about 0.1-20 mg/kg. (Col. 15 lines 29-48). 
Tai teaches a method of treating cancer, multiple myeloma, comprising administering an anti-BCMA monoclonal antibody J6M0 conjugated to MMAE or MMAF, in combination with lenalidomide. Tai further teaches that this combination further enhanced anti-tumor effects. J6M0 teaches doses of the anti-BCMA monoclonal antibody at 2 mg/kg and 4 mg/kg, and that these doses resulted in complete tumor elimination up to 100 days. (Introduction, Results, Figure 7)
Cohen teaches the treatment of human subjects with multiple myeloma using GSK2857916, a humanized IgG1 anti-BCMA antibody. Cohen teaches the dose of the anti-BCMA antibody that includes 3.4 mg/kg. Cohen teaches that the antibody was well tolerated and had no dose related toxicities at 3.4 mg/kg every 3 weeks.  [results] 
Hechler teaches the use of an anti-BCMA antibody for the treatment of multiple myeloma. Hechler teaches that the dose of 2.0 mg/kg and 4.0 mg/kg demonstrated efficient anti-tumor potential in vitro and in vivo with good tolerability. 
It would have been prima facie obvious to one of the ordinary skill in the art to treat relapsed/refractory multiple myeloma given the combined references above. One would have been motivated to because Kuo, Clark, Algate, Tai, and Cohen, and Hechler teach the treatment of cancer and multiple myeloma, including when subjects have been treated with at least one prior cancer treatment, by administering combinations of an anti-BCMA antibody-drug conjugate of the instantly claimed sequences, with lenalidomide or pomalidomide, and dexamethasone for reasons set forth in the above rejections. One would have reasonable expectation of success because Kuo, Clarke, Algate, Tai, Cohen and Hechler render the obvious various claimed dosages and administration regimens of each therapeutic agent in combination, for the reasons set forth in above rejections. Given the known therapeutic function of each of the agents in multiple myeloma, and given the various therapeutic combinations, suggested or exemplified dosages and administration regimens taught or demonstrated by the cited combined references, one of the ordinary skill in the art could have pursued the claimed doses administration regimens to treat cancer and multiple myeloma patients with a reasonable expectation of success (see MPEP 2144.05). 
All other objections and rejections recited in the Office Action mailed 10/26/2021 are hereby withdrawn in view of amendments.
Conclusion: No claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642